                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THE CENTER FOR INVESTIGATIVE                        Case No. 19-cv-05603-SK
                                         REPORTING, et al.,
                                   8
                                                           Plaintiffs,                       ORDER GRANTING STIPULATION
                                   9                                                         FOR FURTHER EXTENSION
                                                    v.
                                  10
                                         UNITED STATES DEPARTMENT OF                         Regarding Docket No. 34.
                                  11     LABOR,
                                  12                       Defendant.
Northern District of California
 United States District Court




                                  13          Pursuant to the parties’ stipulation, the Court HEREBY ORDERS that the schedule

                                  14   regarding the parties’ Cross-Motions for Summary Judgment is extended as follows:

                                  15          (1)        Plaintiffs’ Opposition/Cross-Motion is due by April 27, 2020;

                                  16          (2)        Defendant’s Reply/Opposition to Cross-Motion is due by May 11, 2020; and

                                  17          (3)        Plaintiffs’ Optional Reply to Cross-Motion is due by May 26, 2020.

                                  18          The hearing on the motion is CONTINUED to June 15, 2020.

                                  19          IT IS SO ORDERED.

                                  20   Dated: March 24, 2020

                                  21                                                     ______________________________________
                                                                                         SALLIE KIM
                                  22                                                     United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
